Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Pursuant to the preliminary amendment dated 3/27/2020, claims 10, 14, 16, 18-22, 24 and 30-34 are cancelled and claims 1-9, 11-13, 15, 17, 23 and 25-29 are amended. No claims are newly added.
Claims 1-9, 11-13, 15, 17, 23 and 25-29  are pending in the instant application and are examined on the merits herein.
	Priority
This application is a National Stage Application of PCT/IB2018/057514, filed on 9/27/2018.  The instant application claims foreign priority to PT 110309 filed on 9/27/2017. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the instant application on 3/27/2020. 
Information Disclosure Statement
The information disclosure statement (IDS) dated 4/27/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, the IDS has been placed in the application file and the information therein has been considered as to the merits.

Claim Rejections - 35 USC § 112—Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 are rejected for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "high" in independent claim 1 is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirsch et al. (US 2012/0093686, PTO-892).
Kirsch et al. discloses chitosan having a molecular weight of 700kDa and 85% degree of deacetylation, having less than 0.1 % protein. (¶0057)
Accordingly, the instant claims are anticipated by the cited prior art.

Claims 9, 11 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berger et al. (US 2007/0141142, PTO-892).
Berger et al. discloses a chitosan used as a starting material having a molecular weight of 1100kDa and 83.2% degree of deacetylation. (¶0059)
Accordingly, the instant claims are anticipated by the cited prior art.


	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 11, 12, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Peniston et al. (US 4,195,175; 1980, IDS), in view of Johnson et al. (US 2005/0203058, PTO-892), further in view of Austin (US 4,427,654; 1984, PTO-892), further in view of Lee et al (US 8,691,882; 2014, PTO-892).
Peniston et al discloses a method of producing chitosan from crab shells wherein said crab shells are first ground to a particle size of 0.0278 in., then deacetylated in 40-50% NaOH at 70°C for 72 hours, under nitrogen atmosphere, followed by washing and drying of the chitosan product. (Col. 3; Col. 4, Example 1) Peniston also discloses that the reaction temperature may be varied from 15-120 °C, preferably 60-80°C and reaction time is adjusted accordingly, ranging from 4-480 hours. (Col. 3-4) Peniston also discloses a chitosan molecular weight of 2000-4000 repeat units (i.e. 640 – 1280 kDa given ~320 Da per dimeric repeat unit) and a degree of deacetylation of greater than 80%. (Col. 1)
Peniston does not teach squid pen as the chitin source.
Johnson et al. discloses that there are several sources of chitin that can be used to prepare chitosan, including squid pens and crab shells, and that beta-chitosan is the from derived from squid pens. (¶0006)
Austin discloses a procedure for preparing wound dressings where squid pen is ground to 120 mesh (125 microns) particle size. (Formulation 3)
Lee et al. discloses a procedure for isolating a chitosan product wherein a chitosan material is freeze-dried for 3 days. (Col. 5)
With respect to claim 1 and its dependents, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the source of chitin in the method of Peniston could have been squid pen instead of crab shells, thereby arriving at the instant invention. Substituting crab shells for squid pen would be an obvious modification because of the disclosure of Johnson and one of ordinary skill in the art would reasonably expect functionally equivalent results for either chitin source used in the method of Peniston.
With respect to claim 9 and its dependents, it would have been obvious that the product in the method of Peniston would be a chitosan with a molecular weight in the range 640-1280 kDa and a degree of deacetylation of greater than 80%, based on the teaching of Peniston regarding these parameters. Further, regarding claim 17, due to the obvious substitution of squid pen for crab shells, as per Johnson, it would be obvious that the obtained chitosan would be beta-chitosan since Johnson teaches that beta-chitosan is the form present in squid pen.
With respect to the claim limitations regarding reaction temperature, reaction time, alkali concentration, molecular weight and degree of acetylation the teachings of the prior art overlap with the instant claims. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). (MPEP § 2144.05(I)) Moreover, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP § 2144.05(II))  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).
With respect to the limitations of claims 2 and 7, such modifications of the method of Peniston, regarding particle size selection and freeze-drying as a method of product isolation, as obvious over the teaching of Austin and Lee.
With respect to claims 3, 4 and 8, regarding the removal of carcass debris (i.e. “impurities”) after excising the squid pen from said carcass, the mass of squid pen used and the volume of alkali solution used, these are conditions that would be routine and conventional to adjust based on the desired reaction scale, in any manufacturing process, and are within the general knowledge base and skills of one of ordinary skill in the art.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

Claims 9, 11, 12, 15, 23 and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Khoshbin et al. (WO 2017136935, pub 8/2017, IDS; US 2019/0046429 used as equivalent, PTO-892), in view of Noh et al. (US 2009/0238875, PTO-892).
Khoshbin et al. discloses a hydrogel designed for drug delivery and tissue engineering applications, comprising microbeads of chitosan and hyaluronic acid, wherein the chitosan has a molecular weight in the range of 100-2000 kDa, a degree of deacetylation in the range of 65-95% and a concentration of 1-5%. (¶0014, 0022, 0042, 0047)
Khoshbin does not teach the instantly claimed parameter ranges for molecular weight and degree of acetylation, or the addition of the instant “active agent”. 
Noh et al. discloses chitosan-hyaluronic acid microbeads and their application to tissue regeneration, wherein the microbeads may further comprise active agents such as organic compounds, extracts, proteins, peptides, nucleic acids, extracellular matrix materials, cells, and inorganic compounds, wherein the organic compound may be antibiotics, anti-cancer agents, anti-inflammatory agents, anti-viral agents, antibacterial agents and hormones; wherein the protein is selected from the group consisting of hormones, cytokines, enzymes, antibodies, growth factors, transcription control factors, blood factors, vaccines, structural proteins, ligand proteins, receptors, cell surface antigens and receptor antagonists; wherein the extracellular matrix material is selected from the group consisting of collagen, fibronectin, gelatin, elastin, osteocalcin, fibrinogen, fibromodulin, tenascin, laminin, osteopontin, osteonectin, perlecan, versican, von Willebrand factor, fibrin and vitronectin; wherein the cell is selected from the group consisting of fibroblasts, vascular endothelial cells, smooth muscle cells, nerve cells, bone cells, dermal cells, chondrocytes, Schwarm cells and stem cells. (Claims 39-43) Noh et al. exemplifies a chitosan-hyaluronic acid microbead hydrogel, optionally comprising fibronectin, further comprising a cell culture medium and smooth muscle cells. (¶0137-139)
With respect to the claim limitations regarding molecular weight, degree of acetylation and chitosan concentration, the teachings of Khoshbin overlap with the instant claims. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). (MPEP § 2144.05(I)) Moreover, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP § 2144.05(II))  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the chitosan/hyaluronic acid hydrogel of Khoshbin, designed for tissue engineering could be modified by the teachings of Noh, by the addition of any one or more of the organic compounds, extracts, proteins, peptides, nucleic acids, extracellular matrix materials, cells, inorganic compounds and/or cell culture media, suggested by Noh. One would be motivated to modify Khoshbin in this manner because Noh teaches that the addition of the listed agents is advantageous specifically for tissue regeneration applications within the scope of tissue engineering.  
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 


	Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DALE R MILLER/           Primary Examiner, Art Unit 1623